Citation Nr: 0116610	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than October 19, 
1988, for the award of a 100 percent evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1973 to 
April 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that awarded a 100 percent disability evaluation 
for schizophrenia, effective from October 19, 1988.


FINDINGS OF FACT

1. An unappealed May 1974 rating decision denied service 
connection for schizophrenia; an unappealed November 1976 
rating decision confirmed and continued the denial of 
service connection for schizophrenia.  Those RO 
determinations were final under the law.

2. On April 10, 1991, the veteran filed a request to reopen 
his claim of entitlement to service connection for 
schizophrenia; the claim was reopened, and was ultimately 
granted by the Board, in a decision of January 1997.

3. A July 1997 RO rating action effectuated the Board's 
decision to grant service connection and, in due course, a 
September 1999 rating action granted a 100 percent 
disability evaluation for schizophrenia, effective from 
October 19, 1988.


CONCLUSION OF LAW

The criteria for an effective date for an increased rating 
for schizophrenia, prior to October 19, 1988, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000) 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an earlier effective date for the 
award of a 100 percent evaluation for schizophrenia.  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-175 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an earlier effective date for a 
100 percent evaluation for schizophrenia, the Board has 
reviewed the veteran's claim in light of the Act, and 
concludes that the RO did not fully comply with the new 
notification requirements at the time the veteran's claim was 
filed and adjudicated.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required for it 
to be substantiated, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, the record reflects that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish an earlier effective 
date.  The veteran and his representative responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) the RO's earlier omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92, para. 16 (57 Red. Reg. 49,747 (1992)).

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA psychiatric 
compensation examinations that are described below satisfied 
this obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim of entitlement to an earlier effective 
date for an increased rating for schizophrenia.  

Thus, we find the record before us is complete, and to remand 
for the RO to review the record in accordance with the Act 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Factual Background

The record reflects that the veteran's claim for service 
connection and compensation for a psychiatric disorder was 
initially filed in May 1974.  In connection with this claim, 
the RO reviewed the veteran's service medical records, 
including a February 1974 hospital report diagnosing paranoid 
schizophrenic reaction, noted to have existed prior to 
service.  Since those records did not reflect that the 
veteran's pre-existing schizophrenia was aggravated by 
service, his claim for service connection for schizophrenia 
was denied in a May 1974 rating action.  The veteran was 
notified of the RO's action but did not appeal, and it became 
final based on the evidence then of record.  

In May 1975, the veteran filed a Statement in Support of 
Claim (VA Form 21-4138) in which he stated that his mental 
condition had worsened.  VA and non VA medical records, dated 
from November 1975 to October 1976, were associated with the 
claims file and show that VA hospitalized the veteran from 
February to March 1976 for complaints of back problems and 
schizophrenia.  The hospital summary indicates that he had a 
flattened affect and very concrete thought processes, but 
there was no evidence of active psychosis during his 
hospitalization.  In a November 1976 rating action, the RO 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for schizophrenia.  The veteran did not 
appeal that determination and it, too, became final.

On April 10, 1991, the RO received the veteran's request to 
reopen his claim and, in a September 1991 decision, the RO 
denied his claim.  The veteran subsequently perfected an 
appeal with respect to the denial of that claim, and a 
significant amount of medical evidence was obtained.  This 
evidence includes VA medical records reflecting a diagnosis 
of schizophrenia beginning prior to service, and a September 
1996 independent medical opinion to the effect that the 
stress of military service precipitated or aggravated the 
veteran's pre-existing psychiatric disability.  After 
reviewing all the evidence of record, the Board, in a January 
1997 decision, granted service connection for schizophrenia.   

An April 1997 VA psychiatric examination report diagnosed 
mixed substance abuse, continuous; personality disorder, not 
otherwise specified, with antisocial traits; and 
schizophrenia by history only.  A July 1997 RO rating action 
effectuated the Board's grant of service connection, and 
assigned a noncompensable rating.  That same month, the 
veteran filed a notice of disagreement with the RO's action.

Additional evidence added to the record includes VA 
outpatient records, dated from July 1995 to April 1998.  
According to these records, in November 1996 the veteran was 
anxious and depressed, could not concentrate, and described 
having hallucinations.  His grooming was fair and his 
conversation was goal oriented.  Paranoid schizophrenia and 
depression were noted.  In June 1998, the RO awarded a 10 
percent disability rating for schizophrenia.  

In July 1998 written statements, the veteran requested an 
increased rating and his service representative raised a 
claim for an earlier effective date.  A substantial amount of 
medical evidence was obtained by the RO, including VA and 
private medical records and reports, dated from May 1986 to 
July 1999.  The VA outpatient records document the veteran's 
treatment for schizophrenia that involved individual 
psychotherapy and prescribed medication.  According to VA 
mental health clinic records, the veteran was seen on October 
19, 1988, with complaints of anxiety, depression, and 
auditory hallucinations.  Those symptoms were assessed as 
indicating paranoid schizophrenia.  A February 1989 statement 
from Lynn F. Baumgartner, M.D., a psychiatrist, indicates 
that she examined the veteran in September 1987 and diagnosed 
schizophrenic reaction, chronic undifferentiated type, with 
pronounced paranoid features that became severe under stress, 
chronic, moderately severe, under poor remission with the aid 
of medication.  The veteran's prognosis was considered poor 
to guarded.  In a July 1995 psychiatric examination report, 
James D. Hinkle, M.D., diagnosed schizophrenia and also said 
the veteran's prognosis was poor. 

The veteran underwent VA psychiatric examination in October 
1998, and the examiner concluded that he had paranoid 
schizophrenia with chronic and severe social and occupational 
impairment.  A score of 32 was assigned on the Global 
Assessment of Functioning (GAF) scale (denoting an inability 
to function in almost all areas).  According to a July 1999 
VA psychiatric examination report, the examiner said the 
veteran's schizophrenia continued to require ongoing care, 
and appeared to be chronic and severe.  A GAF score of 30 was 
assigned.  The VA examiner commented that the veteran had a 
documented schizophrenic condition back to 1974 that was 
quite disabling since diagnosed in service.  The medical 
specialist opined that the veteran was unemployable and 
likely to remain so indefinitely.  

In September 1999, the RO awarded a 100 percent disability 
rating for the veteran's service-connected schizophrenia, 
effective from October 19, 1988.  The veteran contends that a 
100 percent rating should be effective from his original May 
1974 claim for service connection. 

Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  Thus, the date of receipt of a claim for 
an increased disability rating generally only becomes the 
effective date for an increased rating when the increase in 
disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper v. Brown, 10 Vet. App. at 126; VAOPGCPREC 
12-98 at 3.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (2000).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2000).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2000).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. §§ 3.102, 4.7 (2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9205, as in effect 
prior to November 7, 1996, a 100 percent evaluation for 
paranoid schizophrenia was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, with psychoneurotic 
symptoms being totally incapacitating, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
with the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on and 
after November 7, 1996.  The new criteria provide for a 100 
percent evaluation with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9205 (2000).

The Court has held that, when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial review process has been 
concluded, a question arises as to which law now governs.  In 
this regard, the Court determined that a liberalizing change 
in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds it noteworthy that the most recent VA medical 
examiner appears to feel that the veteran's schizophrenia is 
of such severity as to render him essentially unable to 
obtain or retain employment.  In fact, the physician 
described the veteran's psychiatric disability as quite 
disabling since diagnosed in service.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran contends his increased 
evaluation should be granted from May 1974, the month after 
he left service, when his claim for service connection was 
originally filed and denied.  However, the Board observes the 
veteran did not appeal that rating decision and, by operation 
of law, it became final.  It was the veteran's April 1991 
reopened claim that ultimately led to the September 1999 
rating action, in which the 100 percent disability rating was 
granted, effective October 19, 1988.  

The foregoing record plainly shows that the veteran first 
filed a claim for service connection for schizophrenia in May 
1974 that was denied by the RO in May 1974; he filed a claim 
again in November 1976, which was also denied.  He did not 
appeal either of those actions.  The veteran did not next 
attempt to reopen his claim in this regard until April 10, 
1991.  Under the law, the earliest proper effective date 
would have been that same date, as the medical evidence 
demonstrates that the veteran's increase in disability 
occurred more than one year prior to the receipt of his 
reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see 
Harper v. Brown, supra.  Nevertheless, the RO chose to grant 
the 100 percent disability rating effective from October 19, 
1988, nearly two and one half years prior to the date of the 
request to reopen his claim, and the Board sees no reason for 
that determination to be disturbed.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for schizophrenia any earlier than that which 
has been currently assigned, i.e., October 19, 1988. 


ORDER

An effective date earlier than October 19, 1988, for the 
assignment of a 100 percent disability evaluation for 
service-connected schizophrenia is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

